LOWENSTEIN SANDLER LLP
1251 Avenue of the Americas
New York, NY 10020
Email: tredburn@lowenstein.com
Phone: 212.419.5899
ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X

CHRISTIAN SANCHEZ, on behalf of himself
and all others similarly situated,

                                       Plaintiffs,
                                                              Index No.: 1:21-cv-00930-ER
-against-

WEBULL FINANCIAL LLC

                                       Defendant.
                                                        X




                                      CONSENT DECREE

               1.      This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff CHRISTIAN

SANCHEZ (“Plaintiff”), and Defendant, WEBULL FINANCIAL LLC (“Defendant”). Plaintiff

and Defendant shall hereinafter be collectively referred to as the “Parties” for the purposes and on

the terms specified herein.

                                           RECITALS

               2.      Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases



                                                 1
(or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

§ 36.201(a).

               3.    On or about February 3, 2021, Plaintiff filed this lawsuit in the United

States District Court for the Southern District of New York entitled CHRISTIAN SANCHEZ v.

WEBULL FINANCIAL LLC, No. 1:21-cv-00930-ER (the “Action”). The Plaintiff alleged that

Defendant’s website, www.webull.com (the “Website”), is not fully accessible to individuals

with disabilities in violation of the ADA, the New York State Human Rights Law (“NYSHRL”),

the New York State Civil Rights Law (“NYSCRL”), and the New York City Human Rights Law

(“NYCHRL”).

               4.    Defendant expressly denies that the Website violates any federal, state or

local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing

or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any

wrongdoing.

               5.    This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action, including all claims arising under either federal law or the

law of any State.

               6.     This Consent Decree is entered into by the Plaintiff, individually.

                                      JURISDICTION

               7.    Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website which is available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that Defendant’s

Website is a place of public accommodation subject to Title III of the ADA. 42 U.S.C.




                                              2
§12181(7); 12182(a). Defendant denies that its Website is a public accommodation or a place

of public accommodation or are otherwise subject to Title III of the ADA.

               8.      This Court has subject matter jurisdiction over this action under 28

U.S.C. § 1331, and 42 U.S.C. § 12188. The Parties agree that for purposes of the Action and

this Consent Decree venue is appropriate.

                                  AGREED RESOLUTION

               9.     Plaintiff and Defendant agree that the Website is now in compliance with

the ADA and accessible to persons with visual disabilities and that it is in the Parties’ best

interest to resolve the Action on mutually agreeable terms without further litigation.

Accordingly, the Parties agree to the entry of this Consent Decree without trial or further

adjudication of any issues of fact or law raised in Plaintiff's Complaint. In resolution of this

action, the Parties hereby AGREE to the following:

                                        DEFINITIONS

               10.    Effective Date means the date on which this Consent Decree is entered

on the Court’s Docket Sheet following approval by the Court.

               11.    Reasonable Efforts means, with respect to a given goal or obligation, the

efforts that a reasonable person or entity in Defendant's position would use to achieve that goal

or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable

Efforts as provided for under this Consent Decree shall be subject to the dispute resolution

procedures set forth in paragraphs 16 through 29 of this Consent Decree. Reasonable Efforts

shall be interpreted so as to not require Defendant to undertake efforts (i) whose cost, difficulty

or impact on Defendant’s Website, services or business could constitute an undue burden, as

defined in Title III of the ADA, (ii) which could result in a fundamental alteration in the manner



                                                3
in which Defendant operates its Website or the primary functions related thereto, or (iii) which

could result in a loss of revenue or traffic on Defendant’s Website-related operations.

                                             TERM

              12.     The term of this Consent Decree shall commence as of the Effective Date

and remain in effect until the earlier of: (1) twelve (12) months from the Effective Date; or (b)

the date, if any, that the Department of Justice adopts final regulations that govern the

accessibility of Internet websites under Title III of the ADA.

                GENERAL NONDISCRIMINATION REQUIREMENTS

              13.     Pursuant to the terms of this Consent Decree, Defendant:

                      a. Shall not deny persons with a disability (as defined under the ADA),

                          including the Plaintiff, the opportunity to participate in and benefit

                          from    the    goods,       services,   privileges,   advantages,   and

                          accommodations through its Website as set forth herein. 42 U.S.C.

                          §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                      b. Shall use Reasonable Efforts to provide persons with a disability (as

                          defined under the ADA), including the Plaintiff, an equal opportunity

                          to participate in or benefit from the goods, services, privileges,

                          advantages, and accommodations Defendant provides through its

                          Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R.

                          § 36.202(b); and

                      c. Shall use Reasonable Efforts to ensure that persons with a disability

                          (as defined under the ADA), including the Plaintiff, are not excluded,

                          denied services, segregated, or otherwise treated differently because



                                                  4
                        of the absence of auxiliary aids and services, through its Website as

                        set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                    COMPLIANCE WITH TITLE III OF THE ADA

              14.    Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

provided by and through the Website according to the following timeline and requirements:

                     a. Within twelve (12) months of the Effective Date, the Defendant shall

                        ensure that the Websites substantially conform to the Web Content

                        Accessibility Guidelines 2.0 Level A and AA Success Criteria

                        ("WCAG 2.0 AA") in such a manner so that the Website will be

                        accessible to persons with disabilities as set forth in Paragraph 26

                        below.

                     b. Defendant shall not be responsible for ensuring that third party

                        content or plug-ins that are not owned by Defendant, but are

                        otherwise located on the Website or linked to from the Website, are

                        accessible or otherwise conform to WCAG 2.0 AA.

                     c. Between the Effective Date and twelve (12) months from the

                        Effective Date, Defendant shall test the Website on a periodic basis

                        with assistive technology such as screen readers and screen

                        magnifiers, and with users with visual disabilities who use these

                        technologies. The specific timing and methodology of these tests are

                        within the Defendant’s discretion.

                          SPECIFIC RELIEF TO PLAINTIFF



                                             5
               15.    Specific Relief: The Plaintiff and the Defendant have agreed to settle all

matters relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters,

relating to any alleged inaccessibility of the Website through a separate confidential settlement

agreement (the “Settlement Agreement”) hereby incorporated by reference into this Consent

Decree. The Settlement Agreement shall be provided to the Court in camera for inspection and

review if the Court so requires in order to extend its enforcement jurisdiction over the terms

of the Settlement Agreement.

                     PROCEDURES IN THE EVENT OF DISPUTES

               16.    The procedures set forth in Paragraphs 17 through 19 must be exhausted

in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

to this Consent Decree, (ii) Defendant alleges that there is a criteria of WCAG 2.0 AA with

which it cannot substantially comply as set forth herein, or (iii) either party alleges the other

has breached this Consent Decree in some manner. Neither Plaintiff nor Defendant will be

deemed to have breached this Consent Decree until the following procedures have been

exhausted.

               17.    If a party believes that the other party hereto has not complied in all

material respects with any provision of the Consent Decree, that party shall provide the other

party with written notice of non-compliance containing the following information: (i) the

alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent

Decree that is not being complied with in all material respects; (iii) a statement of the remedial

action sought by the initiating party; and (iv) a reasonably detailed statement of the specific

facts, circumstances and legal argument supporting the position of the initiating party. Plaintiff

will notify Defendant in writing after the dates for compliance set forth herein if Plaintiff



                                                6
believes that the Website is in any way not compliant with this Consent Decree. Defendant

will notify Plaintiff in writing if it believes there is a criteria of this Consent Decree with which

it cannot substantially comply hereunder. All notifications must include reasonable detail and

shall be made in the manner set forth in Paragraph 22.

               18.     Within thirty (30) days of either Party receiving notice as described in

Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days of

receipt of the response, the Parties will meet by telephone, or in person, in a good faith attempt

to informally resolve the issue.

               19.     If the issue remains unresolved within thirty (30) days of the meeting

referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select

an expert and the two experts will mutually select an independent accessibility consultant with

substantial experience in accessible website design who will evaluate the particular item(s)

raised based on whether a person, who has a visual disability and uses screen reader software

and has average screen reader competency (“person with a Visual Impairment who has average

screen reader competency”), can adequately utilize the Website.

               20.     There will be no breach of this Consent Decree unless (a) the

independent accessibility consultant determines that a particular item(s) cannot be

accomplished by a person with a visual disability who has average screen reader competency

using a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA

in combination with one of the following browsers (in versions of which that are currently

supported by their respective publishers): Internet Explorer, Firefox, Safari and Chrome; and

(b) Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

time of not less than ninety (90) days after receiving the accessibility consultant’s opinion. If



                                                 7
the independent accessibility consultant believes that more than ninety (90) days is necessary

to provide a reasonable time using Reasonable Efforts to remedy the items found not to be

usable, then the Parties may agree on a longer time period without leave of Court so long as

the extension is documented in writing and executed by the Parties to this Agreement or their

respective counsel. If the independent accessibility consultant finds that a particular item found

not to be usable cannot be remedied using Reasonable Efforts, Defendant shall not be obligated

to remedy that item.

               21.     Any of the time periods set forth in Paragraphs 17 through 20 may be

extended by mutual agreement of the Parties.

               22.     Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

               For PLAINTIFF:                        Joseph H. Mizrahi, Esq.
                                                     Cohen & Mizrahi LLP
                                                     300 Cadman Plaza West, 12th Floor
                                                     Brooklyn, NY 11201
                                                     Email: Joseph@cml.legal
                                                     Phone: 929-575-4175
                                                     Fax: 929-575-4195


               For DEFENDANT:                        Thomas E. Redburn Jr., Esq.
                                                     LOWENSTEIN SANDLER LLP
                                                     1251 Avenue of the Americas
                                                     New York, NY 10020
                                                     Email: tredburn@lowenstein.com
                                                     Phone: 212.419.5899
                                                     Fax: 973.597.2457

                                      MODIFICATION

               23.     No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties and approved by the Court.

                                                 8
                      ENFORCEMENT AND OTHER PROVISIONS

               24.    The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York and, to the extent applicable to substantive

issues that arise under the ADA, federal law.

               25.    This Consent Decree contains the entire agreement of the Plaintiff and

the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree, and

concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

               26.    If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

intent and shall not, in any event, affect any other provisions, all of which shall remain valid

and enforceable to the fullest extent permitted by applicable law.

                                      PERSONS BOUND

               27.    The signatories represent that they have the authority to bind the

respective parties, Plaintiff and Defendant, to this Consent Decree.

                          CONSENT DECREE HAS BEEN READ

               28.    This Consent Decree has been carefully read by each of the Parties, and

its contents are known and understood by each of the Parties. This Consent Decree is signed

freely by each party executing it. The Parties each had an opportunity to consult with their

respective counsel prior to executing the Consent Decree.



                                                9
   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

               THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      Entry of this Consent Decree is in the public interest;

       4)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;

       5)      The Plaintiff is acting as a private attorney general in bringing this lawsuit and

enforcing the ADA; and

       6)      This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged in the Action, or could have

been alleged by Plaintiff based on, or arising out of, or in connection with, the allegations in

the Complaint.

               NOW THEREFORE, the Court approves the Consent Decree and in doing so

specifically adopts it and makes it an Order of the Court.
                                                5:27 PM
               DONE AND ORDERED in Chambers at ____________       24th day of
                                                            this ____
 June
___________, 2021, New York, New York.

                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
Cc: Counsel of record via CM/ECF



                                               11
